'S-SAND a4 ~Re~.°'~'9>              Case 5:20-cv-02441-NC Document 1-1 Filed 04/09/20 Page 1 of 2
                                                                                 CIVIL COVER SHEET
The JS-LAND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law,
except as provided by local rotes of court. This form, approved in its original form by the Judicial Conference of the United States in September 1974, is required for the Clerk of
Court to initiate the civil docket sheet.(SEEINSTRUCTIONSONNEXTPAGEOFTH/SFOItM.)


I~IS~~~[~~~SUELO GRIEGO,                                                                                   TF~E~~~I~TLSAW GROUP,P.C., KES NARBUTAS,ERIC
                                                                                                           WILSON, MATTHEW WRIGHT,PATELCO CREDIT UNION
  (1l~ County of Residence of First Listed Plaintiff               Santa Clara                                County of Residence of First Listed Defendant             s~ Francisco
       (EXCEPTIN US. PLAINTIFF CASES)                                                                         (IN U.S PLAINTIFF CASES ONLY)
                                                                                                              NOTE:         IN LAND CONDEMNATION CASES,USE THE LOCATION OF
                                                                                                                            THE TRACT OF LAND INVOLVED.
                                                                                                              Attorne S I Known
 ~onsumer ~,aw Venter,Inc., ~~'~~~o~~ Circle, Syuite
      C~    Attorney (Firm N ee, Addres and Te p           n       xh
                                                                                                           Mark E~~. ~llis/ ~,awrence K. Iglesias -Ellis Law Group,
 104, San Jose, CA 95112(408)294-6100                                                                      LLP, 1425 River Park Dr. #400, Sacramento, CA 95815
II.        BASIS OF JI7RTSDICTION (P[a~e an 'x"in one Box only)                                      CITIZENSHIP OF PRINCIl'AL PARTIES(Place an ';Y'in One Boxfor•Plaint
                                                                                                     (For Diversity Cases Only)                                      and One Boxfor Defendant)
                                                                                                                                         PTF       DEF                                      PTF        DEF
      ]    U.S. Government Plaintiff     X3      Federal Question                                   Citizen of This State                X;1         1     Incorporated or Principal Place   ''4       X4
                                                 (U.S. Government Not a Purty)
                                                                                                                                                           of Business In This State
                                                                                                    Citizen of Another Sate                 2        2     Incorporated and Principal Place   5          -5
   2       U.S. Government Defendant        4     Diversity
                                                (Ltdicate Citizenship ofParties in Item III)                                                               of Business Tn Another State
                                                                                                    Citizen or Subject ofa                  3        3     Foreign Nation                     6             6
                                                                                                    Foreign Country

IV.         NATURE OF SUIT (Place an "X"in One Box On[y)
            CONTRACT                                                   TORTS                                 FORHEITURE/FENAL"PY                         BANKRUPTCY                    OTHF,RSTATUTF.S
   110 Insurance                         PERSONAL INJiTRY                     PERSONAL 1NJIJRS'               625 Drug Related Seiziue of         422 Appea128 USC § 158             375 False Claims Act
   120 Marine                                                                                                     Property 21 USC § A81           423 Withdrawal 28 USC              376 Qui Tam(31 USC
                                       310 Airplane                         365 Personal injury-Product
   130 Miller Act                                                               Liability                     C90 t)ther                              § 157                    ~         § 3729(a))
                                       315 Airplane Product Liability
   140 Negotiable Instrument           320 Assault, Lrbel &Slander          367 Health Caze/                           LABOR                        PROPF.R'CY RIGII'I'S             X00 State Reapportionment
  I50 Recovery of                                                               Pharmaceutical Personal                                                                              X10 Antitrust
                                       330 Federal Employers'                                                 710 Fair Labor Standards Act        820 Copyrights
      Ove~PaYmenY Of                                                            Injury Product Liability                                                                         430 Banks and Banking
                                           Liability                                                         720 Labor/Management                 830 Patent                   ~'
      Veteran's Benefits                                                    X68 Asbestos Personal Injury                                                                        450 Commerce
                                       140 Marine                                                                Relations                        835 Patent-Abbreviated New ~ '.
  151 Medicare Act                                                              Product Liability
                                       345 Marine Product Liability                                          740 Railway Labor Act                    Drug Application           460 Deportation
  152 Recovery of Defaulted                                                .PERSONAL PROPERTY
                                       350 Motor Vehicle                                                     751 Family and Medical              840 Trademark               ~      470 Racketeer Influenced &
      Student Loans(Excludes                                               370 Other Fraud                                                                                              Corrupt Organizations
                                        355 Motor Vehicle Product                                                Leave Act                                 ----
      Veterans)                                                                                                                                    SOCLAL SECURITY
                                             Liability                      371 Tnrth in Lending             790 Other Labor Litigation         —                            - A`480.Consumer Credit
  153 Recovery of                                                                                                                                X61 HIA (1395f~
                                        360 Other Personal Injury           3$0 Other Personal Pro~'ern'                                                                     ' 485 Telephone Consumer
      Overpayment                                                                                            791 Employee Retirement
                                                                                Damage                                                           862 Black Lung(923)                 Protection Act
                                       "~62 Personal In u Medical                                                Income Security Act
   of Veteran's Benefits                               ~ 'y
                                             Malpractice                    385 Property Damage Product                                          X63 DIWC/DIWW (405(g))      ( 490 Cable/SaY TV
  160 Stockholders' Suits                                                       Liability                           IMM1G};ATION
                                                                                                                                                  854 SSID Title XVI                850 Securities/Commodities/
  190 Other Contract                             --                       -                -~—               462 Naturalization                                                         Exchange
                                            CNII,RIGHTS                     PItiSONER PETLTfQNS                                                   g65 RSI(405(8))             M
  195 Conhact Product Liability                                                                                  Application
                                       `~O Other Civil Rights                                                                                                                       h90 Other Stahitory Actions
  t 96 Franchise                                                               I3ABEAS CORPUS                465 Other Immigration                 FF.17EIiAi, TA% 9LiIT5
                                       441 VoTing                                                                                                                                891 Agriculhual Acts
                                                                            463 Alien Detainee                   Actions                          870 Taxes(U.S. Plaintiff or ~
          ZEAL PROPERTY                442 Employment                                                                                                                            g93 Environmental Matters
                                                                            510 Motions to Vacate                                                     Defendant)
  210 Land Condemnation                q43 Housing/                             Sentence                                                                                        `895 Freedom of Information
                                                                                                                                                  871 IRS-Third Pariy 26 USC
  220 Foreclosure                          Accommodations                                                                                                                            Act
                                                                            530 Genera(                                                               § 7609
  230 RcntLcasc &Ejectment             445 Amer.tv/Disabilities-                                                                                                                 $96 Arbitration
                                                                            535 peath Penalty
  240 Torts to Land                        Employment                                                                                                                               899 Adminishative Procedure
                                                                                     OTHER
                                                                                                                                                                                         AcUReview or Appeal of
  245 Tort Product Liability         `~ der.w/Disabiliries-Other            540 Mandamus &Other                                                                                          Agency Decision
  290 All gther Real Property      "`448 Education
                                                                            S50 Civil Rights                                                                                        950 Constitutionality of State
                                                                            555 Prison Condition                                                                                        Statutes
                                                                            X60 Civi] Detainee-
                                                                                Cooditions of
                                                                                Confinement

v.    ORIGIN (Place an "X"in One Box Only)
 1 Original       X 2 Removed from                                 3    Remanded from           4   Reinstated or           5 Transferred from             6   Multidistrict           8 Multidistrict
   Proceeding            State Court                                    Appellate Court             Reopened                  Another District (specify)       Litigation-Transfer       Litigation-Direct File


vL          CAUSE OF           Cite the i I.S. Civil Statute under which.. you ale filing (Do nat cite jurisdictional statutes unless diversity):

            ACTION             1 s u.s.c. § ~ 64z, ~~ ~i.
                               k~ricf ~cscrintion ofcausc~
                               FDCPA, RDF~'CPA, UCL
VII.        REQUESTED IN                ~ CHECK IF THIS IS A CLASS ACTION                           DEMAND $                                       CIICCK YES only if demanded in complaint:
            COMPLAINT'                    L7NDER RULE 23, Fed. R. Civ. P.                                                                          JURY DEMAND:           )C Yes       , No


VIII. RELATED CASE(S),                                  ,AGE                                                        DOC~T rruMBER
            ~+ LUNY (See instructions):

IX.        DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
(Place an "X"in One Box Only)   SAN FRANCISCO/OAKLANll                                                                      x SAN JOSE                         EUREKA-MCI~NLEYVILLE


DATE 04/09/2Q20                                         SIGNATURE OF ATTORNEY OF RECORD                                                 /s/ La~~-rez~c~, K. iglcsias
               Case 5:20-cv-02441-NC Document 1-1 Filed 04/09/20 Page 2 of 2


  1                                         CERTIFICATE OF SERVICE
 2             I, Jan Hyde, declare:

 3             I am a citizen of the United States, am over the age of eighteen years, and am not a party to or

 4     interested in the within entitled cause. My business address is 1425 River Park Drive, Suite 400,

 5     Sacramento, CA 95815.

 6             On Apri19, 2020, I served the following documents)on the parties in the within action:

 7                                         CIVIL CASE COVER SKEET
 8
                   VIA ELECTRONIC SERVICE: The above-described document{s) will be delivered
 9         X       electronically through the Court's ECF/PACER electronic filing system, as stipulated by
                   all parties to constitute personal service, to the following:
10
                   BY MAIL:I am familiar with the business practice for collection and processing of mail.
11                 The above-described documents) will be enclosed in a sealed envelope, with first class
           X       postage thereon fully prepaid, and deposited with the United States Postal Service at
12                 Sacramento, CA on this date, addressed as follows:
                   BY HAND: The above-described documents) will be placed in a sealed envelope which
13                 will be hand-delivered on this same date by                                   ,addressed as
                   follows;
14                 VIA FACSIMILE: The above-described documents) was transmitted via facsimile from
                   the fax number shown on the attached facsimile report, at the time shown on the attached
15                 facsimile report, and the attached facsimile report reported no error in transmission and
                   was properly issued from the transmitting facsimile machine, and a copy of same was
16                 mailed, on this same date to the followin
                   VIA OVERNIGHT SERVICE: The above-described documents) will be delivered by
17                 overni ht service, to the followin

18
        Fred W.Schwinn                                          Attorneys for Plaintiff
19      Raeon R. Roulston                                       MARIA CONSUELO GRIEGO
        Matthew c. Salmonsen
20
        Consumer Law Center, Inc.
21      1435 Koll Circle
        Suite 104
22 i    San Jose, CA 95112-4610

23

24             I declare under penalty of perjury under the laws of the State of California that the foregoing is

25     a true and correct statement and that this Certificate was executed on Apri19, 2020.

26                                                                         ~ ;,
                                                     BY        __~,_n
27                                                             ~.
                                                            Jan yde          L'— ~"
28

                                                          -1-
                                                   PROOF OF SERVICE
